Citation Nr: 1032557	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to December 1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the case was subsequently 
transferred to the RO in Reno, Nevada.  In May 2010, the Veteran 
provided testimony at a Travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
of record.  

The claim of entitlement to service connection for PTSD is being 
decided herein, whereas the claim for a TDIU is addressed in the 
Remand following the Order section of this decision.  


FINDING OF FACT

The Veteran's PTSD is related to sexual assaults in service that 
have been adequately corroborated.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress 
disorder during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f)(1).

When the claimed PTSD stressor is physical or sexual assault in 
service, evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and, statements from family members, roommates, fellow 
service members or clergy.  Evidence of behavior changes 
following the claimed assault is one type of evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or, unexplained economic or social behavior 
changes.  Credible supporting evidence may consist of a medical 
opinion, based on review of the evidence, that the personal 
assault occurred.  38 CFR § 3.304(f)(4).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran alleges that he has PTSD due to sexual assault in 
service.  

Service treatment records (STRs) show no indication of 
psychiatric symptoms or treatment.

VA treatment records show treatment since January 2001 for mental 
health problems.  These records are replete with reference to 
treatment for bipolar disorder, major depression and global 
assessment of functioning (GAF) indicative of significant mental 
health problems.  He was noted to have resultant difficulty in 
his interpersonal relationships and keeping jobs despite having a 
masters degree in education.  There is also a diagnosis of PTSD 
based on reported sexual assault in the Navy dating from 
approximately September 2008.  

At his hearing and in his May 2008 statements, the Veteran 
testified that he was sexually assaulted in the Navy.  He 
reported that he was young at the time and did not report the 
crime because he was threatened with death by the three 
individuals who assaulted him onboard ship.  The individuals, who 
were of a higher rank then the Veteran, assaulted him on multiple 
occasions.  The Veteran feared no one would support him if he 
reported the assaults.  Instead, he managed to get transferred 
off of the ship and to get accepted into Officer Candidate School 
in Newport, Rhode Island.  After he completed the school, he was 
assigned to the Supply Corps School in Athens, Georgia, from 
which he resigned his commission.  He explained that he wanted to 
get out of the Navy as quickly as possible after the assaults 
began, and knew that if he became an officer he could resign his 
commission.  

The Veteran further testified that he did not report the assaults 
for years because he was ashamed and because he did not feel 
comfortable discussing the incidents.  

Service personnel records reflect that the Veteran enlisted in 
May 1977 for a four year commitment and was discharged from 
active service in December 1979 after two years of service.  He 
was initially assigned to the USS America following basic 
training.  In July 1979, he accepted commission as an ensign at 
Newport naval base.  He resigned his commission and was separated 
from service after being stationed at the supply corps school in 
Athens for failure of prescribed course of instruction.  

The Board concludes that the criteria for service connection for 
PTSD are met.  The Veteran's treating VA psychiatrist and other 
VA psychiatric treatment providers have asserted the Veteran has 
PTSD due to sexual trauma in service; there is no medical 
evidence of record that contradicts these opinions.  Once the 
Veteran acknowledged the assaults in treatment, the treatment 
providers connected his psychiatric symptomatology to PTSD.  The 
Board finds the Veteran's testimony to be credible.  In addition, 
the service personnel records adequately corroborate his credible 
testimony concerning the in-service assaults.  

ORDER

Service connection for PTSD is granted.


REMAND

Following its review of the record, the Board has determined that 
further development is required before the TDIU claim is decided.

Service connection is now in effect for post-traumatic stress 
disorder (PTSD), not yet rated, and left knee disability, rated 
noncompensable.

The Veteran should be afforded VA examinations to determine the 
current degree of severity of his service- connected 
disabilities.  The examinations should include a medical opinion 
concerning the impact of the disabilities on his employability.  
In addition, while this case is in remand status, appropriate 
development should be undertaken to obtain any outstanding 
medical records pertinent to the Veteran's claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertinent to the 
Veteran's claim.

2.  Then, the Veteran should be afforded VA 
examinations to determine the current 
degree of severity of his PTSD and left 
knee disability.  The claims folders must 
be made available to and reviewed by the 
examiners.  Any indicated studies should be 
performed.

The RO or the AMC should ensure that the 
examiners provide all information required 
for rating purposes.  In addition, the 
examiners should be instructed to provide 
their opinions concerning the impact of the 
Veteran's PTSD/left knee disability on his 
occupational and social functioning, to 
include whether the service-connected 
disabilities are sufficient by themselves 
to render the Veteran unemployable.

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should assign 
an initial disability rating for the 
Veteran's PTSD and inform him of his 
appellate rights with respect to the 
decision.

5.  Then, the Veteran's claim for a TDIU 
should be readjudicated, if it has not been 
rendered moot.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued to the Veteran 
and his representative, and they should be 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


